THIS 8.00% CONVERTIBLE PROMISSORY NOTE (THE “NOTE) AND THE COMMON STOCK ISSUABLE
UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "ACT"), NOR UNDER ANY STATE SECURITIES LAW, AND MAY NOT BE
PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNTIL (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAW OR (2) THE COMPANY RECEIVES AN OPINION OF
COUNSEL, EITHER FROM COUNSEL TO THE COMPANY OR COUNSEL TO THE HOLDER HEREOF WHO
IS REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH NOTE, COMMON STOCK MAY BE
PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.
 
ROYAL INVEST INTERNATIONAL CORP.
8.00% Convertible Promissory Note
Due December 31, 2010
 
€1.091.257                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                No.
10002
 
December 21, 2007
 
Royal Invest International Corp., a corporation incorporated under the laws of
the State of Delaware (the “Company” or the “Maker”), for value received, hereby
promises to pay to ECM Hoff Holding B.V. or its registered assigns (the "Payee"
or the "Holder"), at Ditlaar 7, Sloten, the Netherlands, upon due presentation
and surrender of this 8.00% Convertible Promissory Note (this “Note”) on
December 31, 2010 (the “Maturity Date”), the principal amount of One Million
Ninety One Thousand Two Hundred Fifty Seven Euros (€ 1.091.257) and accrued
interest thereon as hereinafter provided.
 
This Note is one of a duly authorized issue of notes of the Company designated
as its 8.00% Convertible Promissory Notes.
 
ARTICLE I
 
PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT
 
1.1 Payment of Principal and Interest.  Payment of the principal and accrued
interest on this Note shall be made in such coin or currency of the European
Union as at the time of payment shall be legal tender for the payment of public
and private debts.  Interest (computed on the basis of a 360-day year for the
number of days elapsed) on the unpaid portion of said principal amount from time
to time outstanding shall be paid by the Company at the rate of eight percent
(8.00%) per annum, in like coin and currency, on the Maturity Date.  Interest
shall accrue from the date set forth above (the “Issuance Date”).  Both
principal hereof and interest thereon are payable at the Holder's address above
or such other address as the Holder shall designate from time to time by written
notice to the Company.  The Company will pay or cause to be paid all sums
becoming due hereon for principal and interest by check, sent to the Holder's
above
 
 
 
1

--------------------------------------------------------------------------------

 

address or to such other address as the Holder may designate for such purpose
from time to time by written notice to the Company, without any requirement for
the presentation of this Note or making any notation thereon, except that the
Holder hereof agrees that payment of the final amount due shall be made only
upon surrender of this Note to the Company for cancellation.
 
Prior to any sale or other disposition of this instrument, the Holder hereof
agrees to endorse hereon the amount of principal paid hereon and the last date
to which interest has been paid hereon and to notify the Company of the name and
address of the transferee in accordance with the terms of Section 2.3 of this
Note.
 
1.2 Extension of Payment Date.  If this Note becomes due and payable on a
Saturday, Sunday or other day on which banks in the United States are authorized
to remain closed, the due date hereof shall be extended to the next succeeding
full Business Day.  “Business Day” shall mean a day other than a Saturday,
Sunday or other day on which banks in the United States are authorized by law to
remain closed.  All payments received by the Holder shall be applied first to
the payment of all accrued interest payable hereunder.
 
ARTICLE II
 
CONVERSION
 
2.1 Conversion into Common Stock at Option of Holder.  At any time and from time
to time until the Maturity Date, this Note is convertible in whole or in part at
the Holder's option into shares of the Company’s common stock (the “Common
Stock”), upon surrender of this Note, at the office of the Company, accompanied
by a written notice of conversion in the form of Attachment I hereto (a
“Conversion Notice”), or otherwise in form reasonably satisfactory to the
Company, duly executed by the registered Holder or his, her or its duly
authorized attorney.  The conversion price of this Note (the "Conversion Price")
shall be $1.60 unless the price of the Common Stock on the date of the
Conversion Notice is $1.60 or less, then the Conversion Price shall be the
average price of the Common Stock for 90 days prior to the Conversion Notice
date reduced by 25% (subject to adjustment as hereinafter provided).  Interest
shall accrue to and through the day prior to the date of conversion (which shall
be the date that this Note and the duly executed Conversion Notice is deemed to
be delivered hereunder).  The number of shares of Common Stock issuable upon
conversion hereunder shall be determined by dividing (X) sum of (a) the
outstanding principal of this Note being converted plus (b) the accrued and
unpaid interest payable with respect to the principal amount of this Note being
converted by (Y) the Conversion Price then in effect.  No fractional shares or
scrip representing fractional shares will be issued upon any conversion, but an
adjustment in cash will be made, in respect of any fraction of a share (which
will be valued based upon the Conversion Price then in effect) which would
otherwise be issuable upon the surrender of this Note for conversion.  As soon
as practicable following conversion and upon the Holder's compliance with the
conversion procedure described in Section 2.2 hereof, the Company shall deliver
a certificate for the number of full shares of Common Stock issuable upon
conversion and a check for any fractional share and, in the event the Note is
converted in part, a new Note of like tenor in the principal amount equal to the
remaining principal balance of this Note after giving effect to such partial
conversion.
 
 
2

--------------------------------------------------------------------------------

 

2.2 Transfer of Note; Conversion Procedure.  This Note is not divisible.  This
Note and all rights hereunder may be sold, transferred or otherwise assigned to
any person in accordance with and subject to the provisions of the Securities
Act of 1933, as amended (the "Securities Act"), and the rules and regulations
promulgated thereunder.  Upon the transfer of this Note through the use of the
assignment form attached hereto as Attachment II, and in accordance with
applicable law or regulation and the payment by the Holder of funds sufficient
to pay any transfer tax, the Company shall issue and register this Note in the
name of the new holder.
 
The Company shall convert this Note upon surrender thereof for conversion
properly endorsed and accompanied by a properly completed and executed
Conversion Notice attached hereto as Attachment I and any documentation deemed
necessary by the Company showing the availability of an exemption under
applicable state and federal securities laws.  Subject to the terms of this
Note, upon surrender of this Note and the delivery of the Conversion Notice, the
Company shall issue and deliver with all reasonable dispatch to or upon the
written order of the Holder of such Note and in such name or names as such
Holder may designate, a certificate or certificates for the number of full
shares of Common Stock due to such Holder upon the conversion of this Note.  The
person or persons to whom such certificate or certificates are issued by the
Company shall be deemed to have become the holder of record of such shares of
Common Stock as of the date of the surrender of this Note.  Upon conversion, the
Holder will be required to execute and deliver any documentation deemed
necessary by the Company showing the availability of an exemption under
applicable state and federal securities laws.
 
2.3 Covenants.
 
(a) Issuance and Shares of Common Stock upon Conversion.  The Company covenants
that it will at all times reserve and keep available, free from preemptive
rights, out of its authorized Common Stock, solely for the purpose of issuance
upon conversion of this Note, such number of shares of Common Stock as shall
equal the aggregate number of shares of Common Stock that would be issued under
this Note if fully converted.  The Company also covenants that all of the shares
of Common Stock that shall be issuable upon conversion of this Note shall, at
the time of delivery, be duly and validly issued, fully paid, nonassessable and
free from all taxes, liens and charges with respect to the issue thereof (other
than those which the Company shall promptly pay or discharge).
 
(b) Restrictive Legend.  Each certificate evidencing shares of Common Stock
issued to the Holder following the conversion of this Note shall bear the
following restrictive legend until such time as the transfer of such security is
not restricted under the federal securities laws:
 
 
3

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT
(OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES),
OR (III) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY
TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE.
 
2.4 Adjustment of Conversion Price and Number of Underlying Shares.  The number
of shares of Common Stock issuable upon the conversion of this Note and the
Conversion Price shall be subject to adjustment from time to time as follows:
 
(a) Dividends; Reclassifications, etc.  In the event that the Company shall, at
any time prior to the earlier to occur of (i) the complete conversion of this
Note, and (ii) the Maturity Date:  (A) declare or pay to the holders of the
Common Stock a dividend payable in any kind of shares of capital stock of the
Company; (B) change or divide or otherwise reclassify its Common Stock into the
same or a different number of shares with or without par value, or in shares of
any class or classes; (C) transfer its property as an entirety or substantially
as an entirety to any other company or entity; or (D) make any distribution of
its assets to holders of its Common Stock as a liquidation or partial
liquidation dividend or by way of return of capital; then, upon the subsequent
conversion of this Note, the Holder shall receive, in addition to or in
substitution for the shares of Common Stock to which he, she or it would
otherwise be entitled upon such exercise, such additional shares of stock or
scrip of the Company, or such reclassified shares of stock of the Company, or
such shares of the securities or property of the Company resulting from
transfer, or such assets of the Company, which he, she or it would have been
entitled to receive had he, she or it converted this Note into shares of Common
Stock prior to the happening of any of the foregoing events.
 
(b) Reorganization of the Company.  If the Company is a party to a merger or
other transaction which reclassifies or changes its outstanding Common Stock,
upon consummation of such transaction, this Note shall automatically become
convertible into the kind and amount of securities, cash or other assets which
the Holder would have owned immediately after such transaction if the Holder had
converted this Note into shares of Common Stock at the Conversion Price in
effect immediately before the effective date of the transaction.  Concurrently
with the consummation of such transaction, the person obligated to issue
securities or deliver cash or other assets upon exercise of this Note shall
execute and deliver to the Holder a new Note so providing and further providing
for adjustments which shall be as nearly equivalent as may be practical to the
adjustments provided in this Section 2.5(b).  The successor company also shall
mail to the Holder a notice describing the new Notes.
 
 
4

--------------------------------------------------------------------------------

 

ARTICLE III
 
MISCELLANEOUS
 
3.1 Default.  If one or more of the following described events (each of which
being an “Event of Default” hereunder) shall occur and shall be continuing,
 
(a) the Company shall breach, fail to perform, or fail to observe in any
material respect any material covenant, term, provision, condition, agreement or
obligation of the Company under this Note , and such breach or failure to
perform shall not be cured within thirty (30) days after written notice to the
Company; or
 
(b) bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, Company shall by any action or answer approve of, consent to or
acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding or such proceedings
shall not be dismissed within forty-five (45) calendar days thereafter; or
 
(c) the Company shall have failed to pay the principal amount and accrued and
unpaid interest hereunder when due;
 
then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) or cured as
provided herein, at the option of the Holder, and in the Holder’s sole
discretion, the Holder may consider the entire principal amount of this Note
(and all interest through such date) immediately due and payable in cash,
without presentment, demand protest or notice of any kind, all of which are
hereby expressly waived, anything herein or in any note or other instruments
contained to the contrary notwithstanding, and Holder may immediately enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law.  It is agreed that in the event of such
action, the Holder shall be entitled to receive all reasonable fees, costs and
expenses incurred, including without limitation such reasonable fees and
expenses of attorneys.
 
3.2 Collection Costs.  In the event that this Note shall be placed in the hands
of an attorney for collection by reason of any Event of Default hereunder, the
undersigned agrees to pay reasonable attorney’s fees and disbursements and other
reasonable expenses incurred by the Holder in connection with the collection of
this Note.
 
3.3 Prepayment.  The principal amount of this Note and any accrued and unpaid
interest thereon may be prepaid, in whole or in part, at any time without
penalty or premium, at the discretion of the Company.
 
3.4 Rights Cumulative.  The rights, powers and remedies given to the Holder
under this Note shall be in addition to all rights, powers and remedies given to
it by virtue of any document or instrument executed in connection therewith, or
any statute or rule of law.
 
 
5

--------------------------------------------------------------------------------

 
 
3.5 No Waivers.  Any forbearance, failure or delay by the Payee in exercising
any right, power or remedy under this Note, any documents or instruments
executed in connection therewith or otherwise available to the Holder shall not
be deemed to be a waiver of such right, power or remedy, nor shall any single or
partial exercise of any right, power or remedy preclude the further exercise
thereof.
 
3.6 Amendments in Writing.  No modification or waiver of any provision of this
Note, or any documents or instruments executed in connection therewith shall be
effective unless it shall be in writing and signed by the Holder, and any such
modification or waiver shall apply only in the specific instance for which
given.
 
3.7 Governing Law.  This Note and the rights and obligations of the parties
hereto, shall be governed, construed and interpreted according to the laws of
the State of Connecticut in the United States.
 
3.8 Successors.  The term “Payee” and “Holder” as used herein shall be deemed to
include the Payee and its successors, endorsees and assigns.
 
3.9 Stamp or Transfer Tax.  The Company will pay any documentary stamp or
transfer taxes attributable to the initial issuance of the Common Stock issuable
upon the conversion of this Note; provided, however, that the Company shall not
be required to pay any tax or taxes which may be payable in respect of any
transfer involved in the issuance or delivery of any certificates for the Common
Stock in a name other than that of the Holder in respect of which such Common
Stock is issued, and in such case the Company shall not be required to issue or
deliver any certificate for the Common Stock until the person requesting the
same has paid to the Company the amount of such tax or has established to the
Company’s satisfaction that such tax has been paid.
 
3.10 Mutilated, Lost, Stolen or Destroyed Note.  In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue and deliver in
exchange and substitution for and upon cancellation of the mutilated Note, or in
lieu of and substitution for the Note, mutilated, lost, stolen or destroyed, a
new Note of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction and an indemnity, if requested, also reasonably
satisfactory to it.
 
3.11 No Rights as Shareholder.  Nothing contained in this Note shall be
construed as conferring upon the Holder the right to vote or to receive
dividends (except as provided in Section 2.5 of this Note) or to consent or to
receive notice as a shareholder in respect of any meeting of shareholders for
the election of directors of the Company or of any other matter, or any rights
whatsoever as shareholders of the Company.
 
3.12 Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Conversion
Notice shall be in writing and delivered personally, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Company c/o SEC ATTORNEYS, LLC, 980 Post Road
East, Westport, CT 06880, attention: Jerry Gruenbaum,
 
 
6

--------------------------------------------------------------------------------

 

Esq, or such other address as the Company may specify for such purpose by notice
to the Holder delivered in accordance with this Section.  Any and all notices or
other communications or deliveries to be provided by the Company hereunder shall
be in writing and delivered personally or sent by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Holder, at the address appearing on the books of the
Company, or if no such address appears, at the principal place of business of
Holder.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earlier of (i) four days after deposit in the
United States mail, (ii) the business day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iii) upon actual receipt
by the party to whom such notice is required to be given.
 
IN WITNESS WHEREOF, Royal Invest International Corp. has caused this Note to be
duly executed and delivered as of the date first above written.
 
ROYAL INVEST INTERNATIONAL CORP.
 
           
By:                                                                    
                                                                                                                 
  Name: Jerry Gruenbaum
                                                                                                                  
 Title: President

 
7

--------------------------------------------------------------------------------

 

ATTACHMENT I
 
CONVERSION NOTICE
 
TO:  ROYAL INVEST INTERNATIONAL CORP.
 
The undersigned holder of this Note hereby irrevocably exercises the option to
convert $________ principal amount of such Note (which may be less than the
stated principal amount thereof) and $_____ of accrued and unpaid interest
(which may be less than the aggregate amount of accrued and unpaid interest into
shares of Common Stock of Royal Invest International Corp., in accordance with
the terms of such Note, and directs that the shares of Common Stock issuable and
deliverable upon such conversion, together with a check (if applicable) in
payment for any fractional shares as provided in such Note, be issued and
delivered to the undersigned unless a different name has been indicated
below.  If shares of Common Stock are to be issued in the name of a person other
than the undersigned holder of such Note, the undersigned will pay all transfer
taxes payable with respect thereto.
 
Address of Holder
               
Print Name of Holder

     
Signature of Holder


Principal amount of Note to be converted $________
 
If shares are to be issued otherwise then to the holder:
 
Address of Transferee
               
Print Name of Transferee

     
Social Security or Employer Identification Number of Transferee



 
 

--------------------------------------------------------------------------------

 

ATTACHMENT II
 
Assignment
 
For value received, the undersigned hereby assigns to _____________,
$___________ principal amount of 8.00% Convertible Promissory Note due December
31, 2010 evidenced hereby and hereby irrevocably appoints __________________
attorney to transfer the Note on the books of the within named corporation with
full power of substitution in the premises.
 
Dated:
 
In the presence of:
 


Print Name
 


Signature
 


 

 
 

--------------------------------------------------------------------------------

 
